Citation Nr: 0939348	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  94-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
stress fracture of right hip and pelvis in excess of 20 
percent prior to June 1, 2002.

2.  Whether the reduction of the evaluation of residuals of 
stress fracture of the right hip and pelvis to 10 percent 
disabling effective June 1, 2002, was proper.

3.  Entitlement to an increased evaluation for residuals of 
stress fracture of right hip and pelvis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1976 
to March 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that increased the rating for residuals of a stress 
fracture of the right hip and pelvis to 20 percent.

The Veteran provided testimony at a hearing before personnel 
at the RO in February 1994 and October 2000, and at a Travel 
Board hearing before a Veterans Law Judge (VLJ) in August 
1996.  Transcripts from all of these hearings have been 
associated with the Veteran's VA claims folder.  However, the 
Board notes that the VLJ who conducted the August 1996 
hearings is not longer employed by the Board.  Under 
38 C.F.R. § 20.707, a claimant is entitled to have final 
determination of his or her claim made by the Board member 
who conducted a hearing.  Accordingly, correspondence sent to 
the Veteran in July 2008 requested, in part, that he notify 
the Board as to whether he desired a new hearing.  No 
response was received from the Veteran regarding this 
request.  Therefore, the Board will proceed with adjudication 
of this case.

In a January 1997 decision the Board, among other issues, 
denied a rating in excess of 20 for residuals of a stress 
fracture of the right hip and pelvis.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  The other issues in the Board's 
decision were not appealed to the Court.  In October 1998, 
the Court vacated and remanded only that part of the Board's 
decision that denied the claim for increase for residuals of 
a stress fracture of the right hip and pelvis.

In February 1999, the Board remanded the case to the RO for 
evidentiary development and readjudication.  Thereafter, in a 
March 2002 rating decision, the RO reduced the rating from 20 
percent to 10 percent, effective from June 1, 2002.  The case 
was returned to the Board and, in a January 2003 decision 
with the issues restyled, as presently shown on the first 
page, the Board denied the claim for increase, including 
upholding the rating reduction.

In June 2003, on appeal of the Board's January 2003 decision, 
the Court granted a joint motion to vacate and remand the 
Board's decision on grounds of due process for failure to 
enforce compliance with the duties to notify and to assist 
under the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Board subsequently remanded the claim in January 2004 for 
further evidentiary development as well as for action 
consistent with the VCAA.

By a November 2005 decision, the Board, in essence, denied 
the Veteran's current appellate claims.  The Veteran appealed 
that decision to the Court, which in July 2007 granted a 
joint motion to vacate the Board's decision, and remanded the 
claim to the Board for compliance with the instructions of 
the joint motion.

In accord with the instructions of the July 2007 joint 
motion, the Board remanded the case in January 2008 for 
additional development to include a new VA medical 
examination of the service-connected right hip disorder.  The 
case has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board observes that evidence 
submitted by the Veteran's attorney in August 2008 indicates, 
among other things, that the service-connected low back 
disorder may have increased in severity.  He also submitted a 
May 2005 statement which indicates his service-connected low 
back and right hip disorders aggravate his acquired 
psychiatric disorder, which indicates a claim of secondary 
service connection pursuant to Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  It is noted that this statement 
is dated subsequent to a May 2005 rating decision that denied 
service connection for an acquired psychiatric disorder to 
include major depression and posttraumatic stress disorder 
(PTSD).  Thus, it appears the Veteran is seeking to reopen 
the previously denied claim.  Finally, the records include a 
medical statement that the Veteran is unemployable due to his 
medical conditions, which raises the issue of entitlement to 
a total rating based upon individual unemployability (TDIU) 
due to service-connected disabilities (also denied by the May 
2005 rating decision).  As it does not appear these issues 
were addressed below, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The competent medical evidence does not reflect the 
Veteran's service-connected right hip and pelvis disorder has 
ever been manifested by ankylosis, flail joint, and/or 
neurologic impairment during the pendency of this case.

3.  The Veteran has consistently complained of pain 
associated with his service-connected right hip and pelvis 
disorder.

4.  The disability rating for the Veteran's service-connected 
right hip and pelvis disorder had been in effect for more 
than five years at the time it was reduced from 20 to 10 
percent.

5.  The RO followed proper procedure for reducing the 
Veteran's disability rating, to include providing proper 
notification of the proposal to reduce the disability rating 
and giving the Veteran the opportunity to submit evidence.

6.  The VA medical examinations and other evidence which were 
the basis for the rating reduction in this case do not 
actually reflect material improvement of the service-
connected right hip and pelvis disorder.

7.  For the period prior to January 12, 2009, the competent 
medical and other evidence of record does not reflect that 
the service-connected right hip and pelvis disorder was 
manifested by flexion limited to 20 degrees or less, nor 
malunion of the femur with a marked hip disability.  

8.  The competent medical evidence indicates, as of January 
12, 2009, that the service-connected right hip and pelvis 
disorder is manifested by flexion limited to 20 degrees.


CONCLUSIONS OF LAW

1.  Inasmuch as the reduction of the rating assigned for the 
service-connected right hip and pelvis disorder effective as 
of June 1, 2002, was not proper, the prior 20 percent rating 
is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.344, 4.3, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5252-5255 (2008).

2.  The criteria for a rating in excess of 20 percent for the 
service-connected right hip and pelvis disorder prior to 
January 12, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252-5255 (2008).

3.  The criteria for a rating of no more than 30 percent for 
the service-connected right hip and pelvis disorder are met, 
as of January 12, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252-5255 
(2008); Meeks v. West, 12 Vet. App. 352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the Board observes that it previously determined in the 
November 2005 decision that VA had satisfied the duty to 
assist and notify under the VCAA.  Although the July 2007 
joint motion, as well as the prior Brief of Appellant, 
essentially contended that the duty to assist had not been 
satisfied as the VA medical examinations accorded to the 
Veteran were inadequate, it did not identify any deficiency 
with the duty to notify and/or dispute the Board's 
determination that this duty had been satisfied.  Similarly, 
none of these documents disputed the Board's finding that the 
RO complied with the procedural requirements for reducing the 
Veteran's disability rating, to include providing proper 
notification of the proposal to reduce the disability rating 
and giving the Veteran the opportunity to submit evidence.

The Board does note, however, that the Veteran was sent VCAA-
compliant notification via letters dated in February 2004, 
December 2004, February 2005, and July 2008, followed by 
readjudication of the appellate claims by Supplemental 
Statements of the Case (SSOCs) dated in September 2004, May 
2005, and April 2009.  This action "cures" the timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1) (2008).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his appellate claims, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

With respect to the duty to assist, the Board observes that 
all medical records regarding the service-connected right hip 
and pelvis disorder are in the claims folder.  The Veteran 
has had the opportunity to present evidence and argument in 
support of his claims, to include at the February 1994, April 
1996, and October 2000 hearings.  Nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, he was accorded 
multiple VA medical examinations in conjunction with his 
current appeal in March 1992, March 1994, February 2000, 
August 2001, July 2004, April 2005, and January 2009, all of 
which made findings regarding the symptomatology of the 
service-connected right hip and pelvis disorder.  Although 
the July 2007 joint motion, as well as the Brief of 
Appellant, criticized the adequacy of the August 2001 and 
July 2004 examinations, the Veteran has not demonstrated, or 
raised the issue of, any prejudice caused by any deficiency 
in the most recent examination of January 2009.  The January 
2009 examination report reflects that the examiner reviewed 
pertinent documents in the claims folder, obtained a history 
from the Veteran, and recorded examination findings.  He also 
addressed whether there was additional limitation of motion 
or other functional limitation pursuant to DeLuca v. Brown,  
8 Vet. App. 204-07 (1995), as specifically requested.  
Therefore, the Board finds this examination is adequate for 
resolution of this case.  Consequently, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 
Veteran has consistently complained of pain associated with 
his service-connected right hip and pelvis disorder.  
Accordingly, the Board will take the above regulations into 
account when evaluating this disability.  In other words, the 
Board must determine whether his complaints of pain result or 
will result in additional impairment so as to warrant a 
higher disability evaluation.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is 
already in receipt of "staged" ratings in this case.

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disabilities of the hip and thigh are evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5250 to 5255.  Initially, the Board observes that the 
required manifestations for consideration under Diagnostic 
Code 5250 (ankylosis) and/or 5254 (flail joint) are not shown 
at any time by the competent medical evidence in this case.  
For example, the February 2000 VA examiner detailed that 
there was no evidence of ankylosis of the right hip, 
impairment of the right femur, or evidence of nonunion, false 
joint, or malunion.  Therefore, these Codes are not for 
consideration in the instant case.

There is also no competent medical evidence that this 
disability resulted in neurologic impairment.  A March 1994 
VA neurologic examination included the opinion that the 
Veteran's right-sided numbness and weakness were the result 
of his cerebral vascular accident in 1989.  Further, a more 
recent July 2004 VA neurologic examination concluded that 
there was no neurologic impairment related to the fracture of 
the hip or pelvis.  Accordingly, the service-connected right 
hip and pelvis disorder is not to be evaluated based on 
neurologic impairment.

The Board also observes that Diagnostic Code 5251, which 
evaluates limitation of extension, does not provide for a 
rating in excess of 10 percent.  Similarly, Diagnostic Code 
5253, which evaluates impairment of the thigh, does not 
provide for a rating in excess of 20 percent.  Consequently, 
Diagnostic Code 5251 is not for application in this case, and 
Diagnostic Code 5253 is not for application for the purpose 
of determining whether a rating in excess of 20 percent is 
warranted in this case.

Diagnostic Code 5252 provides that a 10 percent disability 
rating is contemplated for flexion of the thigh limited to 45 
degrees.  A 20 percent disability rating is warranted for 
flexion limited to 30 degrees.  A 30 percent disability 
rating is warranted for flexion limited to 20 degrees.  
Finally, a 40 percent disability rating is warranted for 
flexion limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5253, for impairment of the thigh, 
where there is limitation of rotation of the affected leg, 
cannot toe-out more than 15 degrees; or there is limitation 
of abduction of the thigh and cannot cross legs, a 10 percent 
evaluation is assigned.  Where there is limitation of 
abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.  38 C.F.R. § 4.71a.

Normal ranges of hip motion are flexion from zero degrees to 
125 degrees; abduction from zero degrees to 45 degrees.  38 
C.F.R. § 4.17a, Plate II.

Under Diagnostic Code 5255, when there is malunion of the 
femur with a slight hip disability, then a 10 percent rating 
is assigned.  When there is malunion of the femur with a 
moderate hip disability, then a 20 percent rating is 
assigned.  When there is malunion of the femur with a marked 
hip disability, then a 30 percent rating is assigned.  
Fracture of surgical neck of the femur, with false joint or 
fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace warrants a 60 percent evaluation.  Fracture of 
the shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 
percent evaluation.  38 C.F.R. § 4.71a.

I.  Prior to June 1, 2002

For the period prior to June 1, 2002, the competent medical 
and other evidence of record does not reflect that the 
service-connected right hip and pelvis disorder was 
manifested by flexion limited to 20 degrees or less, nor 
malunion of the femur with a marked hip disability.  

The Board acknowledges that the Veteran was treated on 
multiple occasions during this period for complaints of right 
hip pain.  However, the record does not reflect the requisite 
impairment necessary for a rating in excess of 20 percent 
under any of the potentially applicable Diagnostic Codes.  
For example, the March 1992 VA medical examination showed the 
right hip had flexion to 70 degrees with complaints of severe 
pain, and abduction to 40 degrees.  In addition, a March 1992 
consultation report listed right hip flexion to 80 degrees, 
abduction to 30 degrees, internal rotation to 10 degrees, and 
external rotation to 20 degrees.  The March 1994 VA medical 
examination showed flexion to 60 degrees, extension to 25 
degrees, internal rotation to 15 degrees, external rotation 
to 40 degrees, abduction to 40 degrees, and adduction to 25 
degrees.  Records dated in March 1995 showed, in part, that 
hip flexion was to 90 degrees with low back pain.  As already 
noted, the February 2000 VA medical examination showed the 
right hip had abduction to 30 degrees with pain, adduction to 
15 degrees with pain, flexion to 70 degrees with pain, 
extension to 5 degrees with pain, and external rotation to 40 
degrees.  The August 2001 VA medical examination showed 
flexion to 80 degrees with complaints of pain, extension to 
10 degrees, abduction to 40 degrees with complaints of pain 
at the end of motion, adduction to 20 degrees with complaints 
of pain at the end of motion, internal rotation to 25 
degrees, and external rotation to 45 degrees.  

In short, the competent medical and other evidence of record 
does not indicate the Veteran had limitation of hip flexion 
during the pertinent period so as to warrant a rating in 
excess of 20 percent under Diagnostic Code 5252.  Further, 
none of these examinations reports, nor the other competent 
medical evidence, indicates there would be additional 
limitation of motion or other impairment due to pain and/or 
flare-ups to the extent necessary for a rating in excess of 
20 percent under this Code.  Simply put, there is nothing on 
file which the Board can find which would justify a higher 
rating based upon limitation of motion.

With respect to Diagnostic Code 5255, the Board notes that 
the evidence does not indicate malunion of the femur with a 
marked hip disability.  In fact, the competent medical 
evidence reflects that there is no malunion of the right 
femur in this case.  For example, X-rays conducted in March 
1992 showed no bony joint or soft tissue abnormality, and 
nothing to suggest recent or old fracture.  The March 1994 VA 
examination noted that X-rays of January 1994 of the right 
hip, knee, and ankle showed no abnormalities.  The February 
2000 VA examiner detailed that there was no evidence of 
ankylosis of the right hip, impairment of the right femur, or 
evidence of nonunion, false joint, or malunion.  The August 
2001 VA examination noted X-rays of the right hip were normal 
with no residuals of any kind of traumatic or orthopedic 
injury.  An MRI study did not show suggestion of any 
fracture, and no significant arthritis.  A bone scan study of 
the pelvis and right hip revealed radiotracer uptake in the 
tibiofibular region suggesting previous trauma or 
posttraumatic arthritis, no other areas of significant 
radiotracer uptake were noted.  The impairment of the right 
hip on this examination, to include the aforementioned range 
of motion findings, do not otherwise suggest marked hip 
disability.  Thus, a rating in excess of 20 percent under 
Diagnostic Code 5255 is not warranted in this case.  

There being no other potentially applicable Diagnostic Codes, 
the Board finds that the Veteran does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
for his service-connected right hip and pelvis disorder prior 
to June 1, 2002.

II.  Propriety of Reduction from 20 to 10 percent

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction and giving the veteran 60 days 
to submit additional evidence and request a predetermination 
hearing.  If the veteran requests a predetermination hearing, 
and such hearing was conducted, the final action will be 
based on evidence and testimony adduced at the hearing as 
well as any other evidence of record.  Where a reduction is 
found warranted, the effective date of the reduction will be 
the last day of the month in which a 60-day period from the 
date of notice to the veteran of the final action expires.  
38 C.F.R. § 3.105(e), (i)(2)(i).

Historically, the Veteran was notified of the proposed 
reduction in August 2000, and the 60-day period expired in 
October 2000.  The Veteran had the opportunity to present 
testimony on this issue at the October 2000 hearing, and 
additional evidence was added to the record to include the 
August 2001 VA medical examination.  The March 2002 rating 
decision effectuated the reduction beginning June 1, 2002, 
and the Veteran was notified of this decision by a letter 
dated March 6, 2002.  Therefore, the June 1, 2002, effective 
date for the reduction was more than 60 days after the date 
of notice of the March 2002 rating decision.  

In view of the foregoing, the Board finds the RO followed 
proper procedure for reducing the Veteran's disability 
rating, to include providing proper notification of the 
proposal to reduce the disability rating and giving the 
Veteran the opportunity to submit evidence.  

The fact that the RO followed proper procedure for reducing 
the assigned rating for the service-connected right hip and 
pelvis disorder does not end the adjudication of this case.  
The Board must now determine whether the competent medical 
and other evidence of record supported the reduction.

In certain rating reduction cases for ratings in effect for 
five years or more, there are specific requirements that must 
be met before VA can reduce a disability rating.  38 C.F.R. § 
3.344.  Here, the 20 percent rating for the Veteran's 
service-connected right hip and pelvis disorder was in effect 
from March 29, 1991 to May 31, 2002; i.e., the 20 percent 
rating was in effect for more than five years.  Consequently, 
the various provisions of 38 C.F.R. § 3.344 (a), (b), 
pertaining to stabilization of disability ratings, apply in 
this case.

It is essential that the entire record of examinations and 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom free 
after prolonged rest will not be reduced on examinations 
reflecting the results of bed rest.  Id.

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction.  See Peyton 
v. Derwinski, 1 Vet. App. 282, 286-87 (1992).  Therefore, for 
disabilities which have continued for five years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In Brown, the Court held that in a rating reduction case, it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See Brown, 5 Vet. App. at 420-421.  
Further, in a rating reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that such improvement reflects improvement 
in ability to function under ordinary conditions of life and 
work.  See 38 C.F.R. §§ 4.2, 4.10.

The Court has specified the burden of proof with respect to 
rating reduction claims:

Because the issue in this case is whether 
the RO was justified in reducing the 
veteran's 30% rating, rather than whether 
the veteran was entitled to 
"reinstatement" of the 30% rating, the 
Board was required to establish, by a 
preponderance of  evidence and in 
compliance with 38 C.F.R. § 3.344(a), 
that a rating reduction was warranted.

See Brown, 5 Vet. App. at 421 (1993); see also Kitchens, 7 
Vet. App. at 325 (1995).

In this case, the Board must find that the VA medical 
examinations and other evidence which were the basis for the 
rating reduction actually reflect material improvement of the 
service-connected right hip and pelvis disorder in order to 
uphold the rating reduction.  As detailed above, the Veteran 
essentially complained of right hip pain throughout the 
pendency of this case.  Further, the range of motion 
findings, as detailed above, appeared to have remain 
consistent throughout this period.  Specifically, those of 
the March 1992 VA medical examination, which was the basis 
for the assignment of the 20 percent rating in this case, are 
similar to those of the February 2000 and August 2001 VA 
medical examinations which were the basis for the reduction.  
For example, both the March 1992 and February 2000 
examinations showed right hip flexion to 70 degrees, while 
the August 2001 examination had flexion to 80 degrees.  Both 
the March 1992 and August 2001 examinations showed abduction 
to 40 degrees.

The Board acknowledges that the February 2000 VA examination 
noted subjective complaint of pain in the right hip, pelvis, 
and low back area, with no objective evidence of pathology.  
That same examiner noted in August 2001 that there was no 
objective evidence of pathology with respect to the right hip 
and pelvis.  However, the examiner stated this in regard to 
the diagnostic studies which indicated no evidence of 
fracture.  The examiner also stated that there was no 
evidence of additional limitation of joint motions because 
there was no evidence of fatigue, weakness or lack of 
endurance during the examination; and that it was not 
possible to give any opinion regarding flare-ups.  
Nevertheless, none of the prior VA medical examinations, to 
include the March 1992 VA examination indicated additional 
limitations of motion, nor offered an opinion during flare-
ups.  Moreover, as detailed in the January 2008 Board remand, 
the July 2007 joint motion essentially indicated that the VA 
medical examinations of August 2001 and July 2004 were 
inadequate for a proper evaluation of the service-connected 
right hip and pelvis disorder.  In addition, as detailed 
above, the law mandates that VA resolve all reasonable doubt, 
including degree of disability, in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3.

For these reasons, the Board finds that the evidence of 
record did not support a reduction of the 20 percent rating 
assigned for the service-connected right hip and pelvis 
disorder as of June 1, 2002.  Accordingly, that rating is 
restored.

The Board must now address whether the evidence warrants a 
rating in excess of 20 percent for the period as of and since 
June 1, 2002.

III.  The period as of June 1, 2002.

In this case, the Board observes that prior to the VA medical 
examination of January 12, 2009, the competent medical and 
other evidence of record does not reflect that the service-
connected right hip and pelvis disorder was manifested by 
flexion limited to 20 degrees or less, nor malunion of the 
femur with a marked hip disability.  For example, the July 
2004 VA medical examination showed the right hip was normally 
aligned, muscle tone was good and there was no atrophy.  
Range of motion of the right hip revealed flexion was 
resisted to 95 degrees, extension to 10 degrees with 
complaint of pain, abduction to 35 degrees with complaint of 
pain, adduction to 25 degrees, internal rotation to 25 
degrees without any pain, and external rotation to 35 
degrees.  Moreover, it was noted that diagnostic studies, to 
include X-rays of the pelvis, right hip and femur, and right 
knee, were normal; with no residuals of any fractures; bony 
architecture appeared normal with no arthritis.  The examiner 
also stated that the right hip, leg and pelvis were negative 
for any residual of fracture, and that there was only minor 
limitation of motion of the right hip.  The examiner did 
state that the right hip joint motion was functionally 
limited additionally by pain and that this had the major 
impact.  The subsequent April 2005 VA examination noted right 
hip flexion to 45 degrees, with a complaint of pain in the 
right low back and right sacroiliac joint; adduction to zero 
degrees; abduction, internal rotation, and external rotation 
all to 20 degrees.  In addition, it was noted that the 
Veteran grimaced and complained of pain with all these 
movements.  However, neither of these VA examinations, nor 
the other medical evidence of record, provide any opinion as 
to the extent of additional limitation due to pain so as to 
warrant a rating in excess of 20 percent under Diagnostic 
Code 5252.  Moreover, as the competent medical finding of no 
malunion of the femur remains unrefuted by the subsequent 
medical evidence, a higher rating is not warranted under 
Diagnostic Code 5255.

The Board observes, however, that the VA medical examination 
of January 12, 2009, indicates a 30 percent rating is 
warranted under Diagnostic Code 5253.  Granted, the 
examination showed right hip flexion to 40 degrees with 
complaint of 


pain; adduction to 10 degrees; and abduction, internal 
rotation, and external rotation all to 20 degrees with 
complaint of pain.  In addition, it was stated that passive 
range of motion and range of motion after repetitive use 
testing showed no change; there was no objective finding of 
additional limitation of movement following brief repetitive 
use testing with 3 repetitions during examination of the 
Veteran.  Nevertheless, it was noted that the Veteran 
reported that after repetitive use or during a flare-up, the 
range of motion and function of the right hip joints were 
additionally severely more limited by pain, weakness, 
incoordination, fatigability, of which pain and fatigability 
had the major functional impact.  More importantly, it was 
estimated that during a flare-up, the effective functional 
range of motion for the right hip was additionally limited to 
20 degrees of flexion due to increased pain, and to 10 
degrees of internal and external rotation due to increased 
pain.  Under Diagnostic Code 5252, flexion limited to 20 
degrees warrants a 30 percent rating.  As this is the first 
indication of such limitation of motion in the competent 
medical evidence, the Board finds that a 30 percent rating is 
warranted as of the January 12, 2009, date of this VA 
examination.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; 
Meeks, supra.

Nothing in the competent medical evidence indicates the 
Veteran otherwise has limitation of flexion to 10 degrees or 
less.  Therefore, a rating in excess of 30 percent under 
Diagnostic Code 5252 is not warranted.  Moreover, as a rating 
in excess of 30 percent under Diagnostic Code 5255 requires 
nonunion of the femoral head, which is not shown by the 
competent medical evidence, a higher rating is not warranted 
under this Code either.

IV.  Conclusion

For the reasons stated above, the Board concludes the Veteran 
is entitled to a rating of no more than 20 percent for his 
service-connected right hip and pelvis disorder prior to 
January 12, 2009, and to a 30 percent rating thereafter.




ORDER

Inasmuch as the reduction of the rating assigned for the 
service-connected right hip and pelvis disorder as of June 1, 
2002, was not proper, the prior 20 percent rating is 
restored.  

Entitlement to a rating in excess of 20 percent for the 
service-connected right hip and pelvis disorder prior to 
January 12, 2009, is denied.

Entitlement to a rating of 30 percent for the service-
connected right hip and pelvis disorder as of January 12, 
2009, is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


